Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-10, 13-28, 32, 34-36, 41, 48-49, 51-52, 54-65, and 67-70 were canceled. 
Claims 1-7, 11-12, 29-31, 33, 37-40, 42-47, 50, 53, and 66 are pending and under consideration. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 17 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
For compact prosecution, species are rejoined.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in line 18 at page 17; line 21 and 27 at page 42; and line 20, 22 and 27 at page 57. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 30, 45-46 and 53 is/are objected to because of the following informalities: “SEQ ID NOs X” should read “SEQ ID NOs:X” (i.e. there must be colon after SEQ ID NOs). See MPEP Appendix R 1.821(d). Appropriate correction is required.

Claim(s) 38 is/are objected to because of the following informalities: “according to any claim 1” in line 2 should read “according to claim 1”. Appropriate correction is required.

Claim(s) 50 is/are objected to because claim 50 recites “specificity/antigen” in subpart (a) and “specificity (antigen)” in subpart (b) in different ways.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7, 11-12, 30, 33, 42, 44-46, 50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 12, 30, 33, 42, 44-46, and 53 recite “preferably”, “more preferably”, “even more preferably”, “most preferably”, “such as”, “for example” and “in particular”.  It is unclear if the claims require the limitations following these. 
Claims 11-12 recites “(independent) binding site” and it is unclear if the claim requires the content in parenthesis.
Claim 50 recites “specificity (antigen)” in line 6. It is unclear if the claim requires the content in parenthesis. 
Claim 50 recites “each specificity/antigen” and “each specificity (antigen)”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite that the antibody binds one or more antigens or that it has one or more specificities. While the "antibody, or antigen binding fragment thereof" inherently supports the presence of one specificity or binding to an antigen, it does not necessarily provide support for "each specificity" or "each antigen". It is suggested that Applicant delete claim language after “bivalent” and “monovalent” in subpart (a) and subpart (b), respectively.  
Claim 53 recites “the two or more variable domains” in subpart (d).  There is insufficient antecedent basis for this limitation in the claim. Claim 53 depends from claim 1 and while claim 1 recites “one or more variable domains”, claim 1 does not recite “two or more variable domains”. 
Claim 53 recites “the (additional) functional domain” in subpart (f). It is unclear if the claim requires the content in parenthesis. Furthermore, there is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “additional functional domain”.  
Claims 30, 45-46 and 53 recite “at least 98% sequence identity” but do not recite reference sequence after it to which a functional sequence variant thereof has at least 98% sequence identity. Therefore, it is unclear which sequence it has at least 98% sequence identity to.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from claim 11 and claim scope of claim 12 is same as that of claim 11. Therefore, claim 12 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11-12, 29, 31, 33, 37, 38, 43, 44, 47, 50, 53 and 66 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO2017/100372 (hereinafter WO372). 
WO372 was published on 15 June 2017 which is before EFD of instant application (31 July 2017) and therefore is available as 102(a)(1) and 102(a)(2) art.
Regarding claims 1-3, 11-12, 29, 31, 33, 37 and 43, WO372 teaches antibody construct “one-arm central-scFv” (Figure 1B, leftmost uppermost construct) as reproduced below.  

    PNG
    media_image1.png
    252
    272
    media_image1.png
    Greyscale

Anti-PSMA Fab comprises VH-CH1 of heavy chain and VL-CL of light chain.  Light chain of WO372 corresponds to second polypeptide of instant application. VL and CL of light chain of WO372 correspond to subpart (iv) and (vi) of instant claim 1, respectively.  Heavy chain of WO372 comprises, from N- to C-terminal direction, VH-CH1-scFv-CH2-CH3.  VH, scFv, and CH2-CH3 of WO372 correspond to subpart (i), (ii), and (iii) of instant claim 1. Since heavy chain comprises only one VH at N-terminus of scFv, WO372 teaches claim 31(a). WO372 further teaches claim 33(d).
Regarding claim 7, scFv is not linker and therefore WO372 teaches claim 7(b).
Regarding claim 38, WO372 teaches that scFv is covalently attached to the N- terminus of said Fc domain using a domain linker (claim 19). 
Regarding claim 44, construct of WO372 is corresponding to the case wherein A is 1.
Regarding claim 47, WO372 teaches one single first polypeptide chain and one single second polypeptide chain.  
Regarding claim 50, the construct of WO372 is monovalent for PSMA and monovalent for CD3.  Therefore, WO372 teaches claim 50(b).
Regarding claim 53, WO372 teaches humanized anti-PSMA antibody J591 H1_L1 [0053]. Therefore, WO372 teaches claim 53(e). 
Regarding claim 66, WO372 teaches that Formulations of the antibodies used in accordance with the present invention are prepared for storage by mixing an antibody having the desired degree of purity with optional pharmaceutically acceptable carriers, excipients or stabilizers [0252].



Claim(s) 1, 4-6, 7, 11-12, 31, 33, 37, 38, 40, 43, 44, 47, 53, and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009/018386 (hereinafter WO386; IDS). 
Regarding claims 1, 4, 6, 7, 11-12, 31, 33, 37, 40, 43, 44, and 53, WO386 teaches heavy chain comprising VH1-VH2-CH1-hinge-CH2-CH3-scFv1-scFv2 and light chain comprising VL1-VL2-C(kappa/lambda) (figure 4A). The heavy chain and light chain of WO386 corresponds to first polypeptide and second polypeptide of instant claim 1, respectively. VH1, VH2, and CH1 of heavy chain of WO386 corresponds to subpart (i), (ii), and (iii) of the first polypeptide of instant claim 1, and VL1, VL2, and C(kappa/lambda) of light chain of WO386 corresponds to subpart (iv), (v) and (vi) of instant claim 1. Since VH2 and VL2 are not linker, WO386 teaches claim 7(b). WO386 teaches Fc region (figure 4B).  WO386 teaches functional domain is independent binding site and therefore WO386 teaches claims 11-12.  WO386 teaches claim 53(a). 
Regarding claim 5, WO386 teaches multispecific epitope binding proteins of the invention comprising at least one or more Fab domains linked to an IgG1 molecule (paragraph 265).
Regarding claim 38, WO386 teaches that the domains and/or regions of the polypeptide chains of the invention may be separated by linker regions of various lengths [0156].
Regarding claim 47, WO386 teaches construct comprising two heavy chain and two light chain (figure 4B).
Regarding claim 66, WO386 teaches a pharmaceutical composition, containing one or a combination of multispecific epitope binding proteins of the present invention, formulated together with a pharmaceutically acceptable carrier [0418].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7, 11-12, 29-31, 33, 37-38, 43-44, 47, 50, 53 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/100372 (hereinafter WO372) and WO2016/203052 (hereinafter WO052; PTO-892).
Regarding claims 1-3, 7, 11-12, 29, 31, 33, 37, 38, 43, 44, 47, 50, 53 and 66, teachings of WO372 were discussed above in 102 section.
However, WO372 does not teach specific sequence for the functional domain.
Regarding claim 30, WO052 teaches SEQ ID NO: 8 for anti-RSV F VHH which has 100% sequence identity to SEQ ID NO: 18 of instant application (SCORE; Result 4 of 18.rag).  WO052 teaches the use of immunoglobulin single variable domains against RSV (respiratory syncytial virus) for treatment of RSV infection (abstract). 
Result 4 of 18.rag

    PNG
    media_image2.png
    258
    602
    media_image2.png
    Greyscale


One of ordinary skill in the art would have been motivated to use specific sequence for anti-RSV F VHH taught by WO052 as functional domain to make multispecific antibody which has specificity to RSV F because WO052 teaches that anti-RSV antibody can be used for treatment of RSV infection. One of ordinary skill in the art would have been motivated to replace anti-CD3 antibody portion of WO372 with anti-RSV F VHH taught by WO052 to make alternative antibody having specificity to RSV F and to use for the treatment of RSV infection.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claim(s) 1, 4-6, 7, 11-12, 31, 33, 37-40, 42-47, 53, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/018386 (hereinafter WO386; IDS) and WO2016/173605 (hereinafter WO605; PTO-892).
Regarding claims 1, 4-6, 7, 11-12, 31, 33, 37, 38, 40, 43, 44, 47, 53, and 66, teachings of WO386 were discussed above in 102 section.
However, WO386 does not teach specific sequence for variable domain of SEQ ID NO: 1 and 2 of instant application.
Regarding claims 45-46, WO605 teaches anti-GM-CSF mAb heavy chain and light chain which has 100% sequence identity to SEQ ID NO: 1 and 2 of instant application, respectively (SCORE; Result 1 of 1.rag; Result 1 of 2.rag). WO605 teaches that anti-GM-CSF multispecific antibodies potentially neutralize a cytokine and may be useful in the treatment of inflammation and/or autoimmune disease (abstract). 
One of ordinary skill in the art would have been motivated to use specific sequence of variable domain for anti-GM-CSF taught by WO605 to make anti-GM-CSF multispecific antibodies that can potentially neutralize a cytokine and that may be useful in the treatment of inflammation and/or autoimmune disease. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 39, it would have been obvious to one of ordinary skill in the art to make construct with or without linkers to connect components in the polypeptide chain. 
Regarding claim 42, WO386 teaches VH1-VH2-CH1 as discussed above in 102 section. In this case, A is 1 and VH2 corresponds to D in claim 42. 
There would have been finite number of predictable solutions regarding linkers (i.e. for the first chain, (i)-linker-(ii)-linker-(iii);   (i)-linker-(ii)-(iii);   (i)-(ii)-linker-(iii);   (i)-(ii)-(iii);   for the second chain, (iv)-linker-(v)-linker-(vi);   (iv)-linker-(v)-(vi);   (iv)-(v)-linker-(vi);   (iv)-(v)-(vi)). Therefore, it would have been obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Making protein construct to connect components with or without linkers was routine experimentation to one of ordinary skill in the art at the time the claimed invention was filed.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643